DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 01/27/2021 have been entered and fully considered.  Claims 12, 60, 64-66, 76-77, and 81-90 are pending.  Claims 1-11, 13-59, 61-63, 67-75, and 78-80 are cancelled.  Claims 12, 60, 64-66, 76-77, and 81-90 are examined herein.

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 01/27/2021 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 84 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high concentration" in claim 84 is a relative term which renders the claim indefinite.  The term "high concentration" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the electrolyte indefinite.  For the purpose of this Office action, the limitation will be interpreted broadly.  As claim 85 defines the concentration of lithium, it is not subject to this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 60, 65-66, 77, 81-82, 84, 86-87, and 89-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0318654 A1 (“Janssen”).
Regarding claims 12 and 81, Janssen discloses an electrical cell comprising an anode, a cathode, an electrolyte between the anode and the cathode, and a separator in the electrolyte and separating the anode from the cathode (Abstract; [0072], [0085], [0087], [0116]).  The cathode comprises at least one organic polymer, sulfur, and carbon in a polymorph which comprises at least 60% sp2-hybridized carbon atoms, and additionally particles or domains which comprise the carbon filled with the sulfur (Abstract).  The cathode materials, including the organic polymer, are thermally treated ([0091]) so as to form a thermally decomposed polymer.  The carbon may comprise carbon nanotubes ([0038]-[0042]).
Regarding claims 60, 77, and 82, Janssen discloses the sulfurized carbon cathode of claim 12 and the energy-storage device of claim 81.  Janssen further discloses the organic polymer may be selected from polyethylene, polyacrylonitrile, and polypropylene ([0023]).
Regarding claims 65-66, Janssen discloses the sulfurized carbon cathode of claim 12.  As discussed above, Janssen discloses the carbon may comprise carbon nanotubes ([0038]-[0042]).  Janssen also discloses the carbon may comprise carbon black ([0036]).  A portion of the carbon is interpreted as the carbon additive of the instant claims.
Regarding claim 84, Janssen discloses and the energy-storage device of claim 81.  Janssen discloses an electrolyte comprising 8% by weight of LiN(SO2CF3)2, 46% by weight of 1,3-dioxolane and 46% by weight of 1,2-dimethoxyethane ([0116]).  As best 
Regarding claim 86, Janssen discloses and the energy-storage device of claim 81.  The instant claim recites a product-by-process limitation (i.e. “the sulfurized mixture of the decomposed polymer and the carbon additive are sulfurized and thermally treated at a temperature of at least 100°C”).  In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the materials of the cathode are reacted to one another at temperatures in the range from 150 to 400° C.
Regarding claim 87, Janssen discloses and the energy-storage device of claim 81.  Janssen further discloses the carbon may comprise carbon black ([0036]) and the cathode may further comprise a binder such as polyvinylidene fluoride ([0059]).
Regarding claims 89-90, Janssen discloses and the energy-storage device of claim 81.  Janssen further discloses the organic polymer may comprise polyacrylonitrile, ([0023]-[0025]).  Polyacrylonitrile comprises nitrogen.  In one example, the composite material comprises 12.4 wt% nitrogen ([0109]).  This is deemed to read on about “12 wt%”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 64 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0318654 A1 (“Janssen”) in view of US 2013/0244097 A1 (“Leitner”).
Regarding claims 64 and 83, Janssen discloses the sulfurized carbon cathode of claim 12 and the energy-storage device of claim 81.  Janssen discloses the cathode comprises sulfur ([0033]) but is silent regarding the cathode lacking elemental sulfur.
Leitner discloses a cathode for a lithium-sulfur cell comprising a fluorinated polymer and at least one of a carbon in a polymorph containing at least 60% sp2-hybridized carbon atoms or sulfur-containing component (Abstract).  Leitner discloses the sulfur may be bound in a chemical compound comprising at least one sulfur atom KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See also MPEP 2144.06.

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0318654 A1 (“Janssen”) in view of US 2014/0313636 A1 (“Tour”).
Regarding claim 76, Janssen discloses the sulfurized carbon cathode of claim 12.  Janssen discloses the carbon may comprise carbon nanotubes ([0038]-[0042]) but does not expressly disclose the sulfurized carbon cathode is part of a seamless hybrid of nanotubes grown from a graphene layer.
Tour discloses a graphene-carbon nanotube hybrid material for use in batteries (Abstract; [0128]).  Electrical devices that incorporate the graphene-carbon nanotube hybrid material demonstrates significantly improved performance over electrical devices that incorporate previously designed carbon nanotube-based hybrid structures ([0129]).  The method of making the graphene-carbon nanotube hybrid material includes (1) associating a graphene film with a substrate; (2) applying a catalyst and a carbon source to the graphene film; and (3) growing carbon nanotubes on the graphene film.  The junctions between the carbon nanotubes and the graphene film are seamless ([0004], [0062], [0103]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the seamless .

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0318654 A1 (“Janssen”) in view of US 2015/0236372 A1 (“Yushin”).
Regarding claim 85, Janssen discloses the energy-storage device of claim 81.  
Janssen discloses a suitable lithium salt is LiN(SO2F)2 (lithium bis(fluorosulfonyl)imide) ([0085]) and a suitable nonaqueous solvent is 1,2-dimethoxyethane ([0076]).  Janssen is silent regarding a concentration of 4 mol/L of lithium bis(fluorosulfonyl)imide in dimethoxyethane.
Yushin teaches an electrolyte composition for Li-S batteries of 3M and 5M LiFSI (lithium bis(fluorosulfonyl)imide) in pure DME (Figs. 30A-30B; [0124]).  Yushin teaches that higher Li salt concentration results in higher specific capacity but less stable performance.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use LiFSI in DME as taught by Yushin and to optimize the concentration of the LiFSI to achieve higher specific capacity and stable performance.

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0318654 A1 (“Janssen”) in view of US 2018/0287121 A1 (“Kim”) and US 2017/0352909 A1 (“Ainsworth”).
Regarding claim 88
Kim discloses a Li-S battery cell comprising a carbon coated separator (Title; Abstract; [0001]).  The separator may be coated with a coating that comprises or consists of a mixture of a polymer and electrically conductive nano-sized carbon particles ([0020]).  The carbon may be provided as graphene ([0026]).  A cell with a carbon coated separator displayed higher utilization of active material and lower polarization potential.  This is believed to be due to the conductive carbon coating acting as a second current collector, causing a tendency of the solid Lithium sulphides being deposited on the surface of the coated separator instead of being formed on the Lithium anode surface, which is beneficial for enhancing the utilization of active material ([0097]-[0098]).
Ainsworth discloses a cathode for a lithium-sulfur battery (Abstract).  The cathode comprises conductive carbon filler particles such as graphene ([0010], [0073]).  Ainsworth teaches GNRs (graphene nanoribbons) ([0088]) are a known form of graphene conductive filler in the cathode side of a lithium-sulfur battery.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (i) provide a carbon coated separator as taught by Kim to provide higher utilization of active material and lower polarization potential and (ii) to use GNRs as the conductive carbon coating on the separator because Ainsworth teaches GNRs are a known form of graphene (i.e. conductive carbon) compatible with the cathode of a lithium sulfur battery and one would expect the selection of GNRs as the conductive carbon to yield predictable results in view of the teachings of Ainsworth.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See also MPEP 2144.06.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727